Dismissed and Memorandum Opinion filed June 11, 2009







Dismissed
and Memorandum Opinion filed June 11, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00114-CR
NO. 14-09-00115-CR
____________
 
TROY MAYFIELD,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
228th District Court
Harris County, Texas
Trial Court Cause Nos. 1157810
& 1157811
 

 
M E M O R A N D U M   O P I N I O N
A jury
convicted appellant of two counts of possession of a controlled substance with
intent to deliver.  In each case, the trial court sentenced appellant on
January 26, 2009, to confinement for twenty-six years in the Institutional
Division of the Texas Department of Criminal Justice, the sentences to run
concurrently. 




The
record reflects that on March 27, 2009, appellant=s motion for new trial was granted in
both cases.  Because the motions for new trial were granted, the appeals are
now moot.  
Accordingly,
we dismiss both appeals.  
 
 
PER CURIAM
 
Panel consists of Justices Seymore, Brown, and
Sullivan.
Do Not Publish C Tex. R. App. P. 47.2(b).